765 N.W.2d 878 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Richard Dean HENSLEY, Defendant-Appellant
Docket No. 137252. COA No. 272688.
Supreme Court of Michigan.
June 10, 2009.

Order
On order of the Court, the application for leave to appeal the July 22, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Xiong, 483 Mich. ___, 765 N.W.2d 15 (2009).